          Case 1:15-cr-00706-VSB Document 999 Filed 03/26/21 Page 1 of 1


                           Inner City Press
March 24, 2021
By E-mail to BroderickNYSDChambers@nysd.uscourts.gov
Hon. Vernon S. Broderick, United States District Judge
Southern District of New York, 500 Pearl Street New York, NY 10007

Re: Press Access to improperly redacted documents & exhibits in US v. Ashe/Hong Piao, 15-cr-706
Dear Judge Broderick:
  This concerns, in the above-captioned criminal case, to the withholding proposed this evening by Heidi
Hong Piao, who pleaded guilty to her role in United Nations bribery, of her "statement of the case" and
other information relied on by the Court in granting her a time served sentence.
These are clearly judicial documents. And there is a public interest in UN corruption, and in cleaning it
up.
 That the Government, according to the March 24 submission (Docket 997) "does not object" to
withholding this information from the Press and public is of no import to the legal analysis.
  Covering the Ashe / Ng Lap Seng trial for Inner City Press, I emailed the US Attorney's Office Press
Office repeatedly for exhibits, and was not provided with them. Nor have they been provided despite
Inner City Press' FOIA request. Compare, Judge Jed S. Rakoff's request ruling on Inner City Press'
request in US v. Weigand, viewable here: https://www.documentcloud.org/documents/20513316-
icpunsealweigandjsrorder
 Again, these are, needless to say, judicial documents within the mention of United States v. Aref, 533
F.3d 72, 81-83 (2d Cir. 2008) and Lugosch v. Pyramid Co., 435 F.3d 110 (2d Cir. 2006) - they should be
made available.
 Please confirm receipt of and docket this application, and thank you for your attention to it.
Respectfully submitted,
Matthew Russell Lee, Inner City Press
cc: jfuria@lowenstein.com, daniel.richenthal@usdoj.gov




Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007
E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540
Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017
